Citation Nr: 0713643	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-11 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury, to include radiculopathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Army from 
June 1997 to October 2000.  The veteran had subsequent 
service in the Texas Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  

The veteran was afforded a Travel Board Hearing before the 
undersigned Veterans Law Judge in February 2007.  A 
transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran served in the U. S. Army as a field artilleryman 
and contends, in essence, that while participating in a 
training exercise in 1999, he injured his back while carrying 
heavy gun rounds.  The veteran separated from active duty in 
2000, and the available service medical history contains in-
service radiographic viewings showing a normal low back.  The 
record, however, appears incomplete.  Specifically, while the 
veteran's service entrance examination and several 
radiographic viewings are present, the complete service 
medical history is noticeably absent.  Inquiry was made to 
the National Personnel Records Center (NPRC) regarding the 
remainder of the veteran's service medical records, and a 
return was made indicating that the records were in the 
possession of VA.  During the veteran's Travel Board Hearing, 
he indicated that he believed his service records could be in 
the possession of the Texas Army National Guard, as he served 
with them following his release from active duty.  Therefore, 
the Board finds that remand is necessary so that the Adjutant 
General of Texas can be contacted to determine the 
whereabouts of the veteran's records.  Additionally, a 
thorough search of VA must be conducted to determine if the 
veteran's records are in VA's possession in a location other 
than the claims file.  

In addition to the need for acquiring the veteran's service 
medical records, the Board takes notice of post-service 
medical treatment which diagnosed the veteran with vertebral 
disc rupture and degenerative disc disease in the lumbar 
spine.  The diagnosis came as early as June 2002, which is 
temporally proximal to his separation from active service in 
October 2000.  In July 2002, while seeking treatment for low 
back pain, the veteran subjectively reported to his examiner 
that he had a history of back problems dating from 1999.  
Pain, while not a disability for VA purposes, is nonetheless 
a symptom on which the veteran is competent to report.  See 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Additionally, 
as the veteran's diagnosis of a low back disability came 
within two years of his separation from service, there is 
some evidence of continuity of symptomotology which is enough 
to warrant a comprehensive VA examination under 
jurisprudential precedent.   See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Adjutant General of Texas 
to determine if the veteran's service 
medical records are present.  If the 
veteran's records are available, obtain 
copies of them and place them into the 
claims file.  If, after inquiry, it is 
apparent that the veteran's records are 
not in the custody of the Adjutant 
General, annotate the record to reflect 
this.  

2.  Conduct a thorough search of VA to 
determine if the veteran's service medical 
records are located somewhere within the 
Department's custody.  If, after an 
exhaustive search, the veteran's records 
cannot be located, annotate the record to 
reflect this.  

3.  The veteran should then be afforded a 
VA orthopedic examination to determine the 
nature, approximate onset date or etiology 
of any current back disorder (to include 
any radiculopathy) which may currently be 
present.  Following a review of the 
relevant medical evidence in the claims 
file and any tests that are deemed 
necessary, the examiner is asked to provide 
an opinion on the following:

Is it at least as likely as not (50 
percent or greater probability) that 
any current back disability is 
linked to any incident or event of 
the veteran's active military 
service. 

The examiner is advised that the 
term "as likely as not" does not 
mean within the realm of 
possibility.  Rather, it means that 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is medically 
sound to find in favor of causation 
as to find against causation.  More 
likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

The examiner is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she 
should so indicate in the 
examination report.  

4.  After the development requested above 
has been completed to the extent possible, 
re-adjudicate the claim for service 
connection for residuals of a back injury.  
If the benefit sought on appeal is denied, 
the veteran should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2006).




